Citation Nr: 1401569	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-35 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an October 2011 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  VA concedes exposure to acoustic trauma based on the Veteran's military occupational specialty and reports of exposure to noise from mortar attacks.  Regarding the etiology of the Veteran's hearing loss, the examiner stated that he could not provide an opinion without resorting to speculation because the Veteran's separation audiogram is normal.  In order for the Board to rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such a conclusion.  Additionally, the examination does not adequately account for whether any hearing loss disability diagnosed after service was caused by service. The examiner opined that the Veteran's tinnitus is a symptom of his hearing loss.  

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA audiological examination with an examiner who has not previously examined the Veteran.  Given the Veteran's military occupational specialty, VA CONCEDES ACOUSTIC TRAUMA IN SERVICE.  The examiner is instructed to do to do the following:

(a)  Review the claims file and state that it was reviewed.  

(b)  Provide an opinion addressing the etiology of the Veteran's hearing loss disability and the relationship between the Veteran's hearing loss and tinnitus. The examiner is asked to provide an opinion on:

(i)  It is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had onset during or was caused by the Veteran's service. 
 
(ii)  Is it at least as likely as not (a 50 percent probability or greater) that any current tinnitus had onset during or was caused by the Veteran's service?

(iii)  It is at least as likely as not (a 50 percent probability or greater) that any current hearing loss was permanently worsened beyond its natural progression by the Veteran's tinnitus. If current hearing loss was permanently worsened by tinnitus, provide an opinion as to the extent of the worsening. 

(c)  Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation. If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the above development and any other development deemed appropriate, readjudicate the claims that are the subject of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


